Exhibit 10.2
Execution Copy
EMPLOYMENT AGREEMENT
          This Employment Agreement, dated as of June 23, 2010, (the “Effective
Date”) entered into by and between CA, Inc. (the “Company”) and David Dobson
(the “Employee”).
     1. Employment, Duties, Authority and Work Standards. The Company hereby
agrees to employ the Employee on the Effective Date as Executive Vice President,
Group Executive-Customer Solutions Group, with such duties and responsibilities
to be determined by the Company from time to time and the Employee hereby
accepts such positions and agrees to serve the Company in such capacities during
the Employment Period (as defined below). The Employee shall report directly to
the Company’s Chief Executive Officer. The Employee’s duties, responsibilities
and authority shall be such duties, responsibilities and authority as are
consistent with the above job title and such other duties, responsibilities and
authority as the Chief Executive Officer shall from time to time specify. The
Employee will (a) serve the Company (and such of its subsidiary companies as the
Company may designate) faithfully, diligently and to the best of the Employee’s
ability under the direction of the Chief Executive Officer and (b) devote his
full working time and best efforts, attention and energy to the performance of
his duties to the Company.
     2. Laws; Other Agreements. The Employee represents that his employment
hereunder will not violate any law or duty by which he is bound, and will not
conflict with or violate any agreement or instrument to which the Employee is a
party or by which he is bound.
     3. Compensation.
          (a) In consideration of services that the Employee will render to the
Company, the Company agrees to pay the Employee, during the Employment Period,
the sum of $700,000 per annum (the “Base Salary”), payable semi-monthly
concurrent with the Company’s normal payroll cycle, subject to annual review by
the Compensation and Human Resources Committee of the Board of Directors (the
“Compensation Committee”).
          (b) In addition to the Base Salary, during the Employment Period, the
Employee shall have an opportunity to earn an annual cash bonus (“Annual Bonus”)
under the Company’s Annual Performance Bonus program in accordance with
Section 4.4 of the Company’s 2007 Incentive Plan, as amended and restated, or
any successor thereto (the “Incentive Plan”). The Employee’s Annual Bonus target
for the fiscal year commencing on April 1, 2010 shall equal $700,000, to be
pro-rated based on the number days the Employee served the Company during the
fiscal year commencing on April 1, 2010. The Employee’s Annual Bonus targeted
amount and the other terms and conditions of such Annual Performance Bonus shall
be subject to determination and approval of the Compensation Committee. For each
fiscal year thereafter the Employee’s Annual Bonus target will be subject to the
review and approval of the Compensation Committee.
          (c) In addition, the Employee shall also be eligible to receive a
targeted Long-Term Performance Bonus of $2,400,000 for the performance period
commencing on April 1, 2010

 



--------------------------------------------------------------------------------



 



under the Company’s Long-Term Performance Bonus program as set forth in
Section 4.5 of the Incentive Plan, provided that such targeted amount and the
other terms and conditions of such Long-Term Performance Bonus shall be subject
to determination and approval of the Compensation Committee in accordance with
the terms of the Incentive Plan. For the fiscal year commencing on April 1, 2010
the Employee’s Long Term Performance Bonus shall be pro-rated based on the
number days the Employee served the Company during the fiscal year commencing on
April 1, 2010. For each fiscal year thereafter the Employee’s Long-Term
Performance Bonus target will be subject to the review and approval of the
Compensation Committee.
          (d) All payments to the Employee shall be subject to applicable tax
withholding.
     4. Cash Equalization Payment. The Employee shall be entitled to a cash
equalization payment equal to $250,000 (the “Cash Equalization Payment”) in lieu
of forfeited benefits associated with the Employee’s previous employment. The
Cash Equalization Payment will be paid to the Employee in two equal
installments. The first installment shall be paid to the Employee on the first
available payroll following his first month of employment and the second
installment will be paid to the Employee on the first available payroll after
6 months of employment with the Company.
     5. Equity Awards.
(a) As of the Effective Date the Company will grant the Employee 70,000
restricted shares of CA, Inc. common stock (the “Restricted Stock Award”) which
shall vest in approximately three equal installments on the first, second and
third anniversaries of the Effective Date. The Restricted Stock Award is subject
to the terms of the Incentive Plan and shall be subject to the approval of the
Compensation Committee.
(b) As of the Effective Date the Company will grant the Employee 75,000 options
to purchase shares of CA, Inc. common stock with an exercise price equal to fair
market value of CA, Inc. common stock on the Effective Date (the “Option
Award”). The Option Award is an award of non-qualified options which shall vest
in approximately three equal installments on the first, second and third
anniversaries of the Effective Date. The Option Award is subject to the terms of
the Incentive Plan and shall be subject to the approval of the Compensation
Committee.
     6. Termination; Termination Payments. Unless the Employee’s employment
shall sooner terminate for any reason pursuant to Section 6 of this Agreement,
the “Employment Period” shall commence on the Effective Date and shall initially
terminate on the three-year anniversary from the Effective Date, except that
beginning June 30, 2013 and each anniversary thereafter, the Employment Period
will automatically extend for one year unless either the Employee or the Company
gives at least 90 days’ advanced written notice of non-extension (a “Notice of
Non-Extension”). For purposes of this Agreement, “Employment Period” refers to
the period of the Employee’s employment that is governed by the terms of this
Agreement. Upon either party giving the other a Notice of Non-Extension, the
Employment Period will end on June 30th of such year in which notice was given
and the Employee’s employment will no longer be subject to the terms of this
Agreement.
          (a) In the event that the Employee’s employment is terminated during
the Employment Period either (i) by the Employee for Good Reason (as defined in
Appendix A) or (ii) by the Company without Cause (as defined in Appendix A),
other than as a result of the Employee’s death or disability (within the meaning
of the Company’s long-term disability program then in effect), subject to the
Employee’s execution, delivery and non-revocation, within fifty-five (55) days
following the Termination Date, of a valid and effective release and

2



--------------------------------------------------------------------------------



 



waiver in a form satisfactory to the Company, the Company shall pay the Employee
a lump sum cash amount equal to $1,400,000, such lump sum payment to be made no
later than the sixtieth (60th) day (or the next following business day if the
sixtieth day is not a business day) following the Termination Date.
Additionally, the Employee shall be eligible to receive a portion of any
outstanding Annual Bonus, provided that such payment (i) shall be made only
after the end of the applicable performance cycle, (ii) shall be based upon the
actual performance of the Company achieved as determined in the sole discretion
of the Company (provided, however, that negative discretion shall only be
applied if, and to the extent, it is applied generally to the executive
management team) and (iii) shall be pro-rated for the portion of the performance
period that has been completed by the Employee through the Termination Date
(provided, however, that nothing herein shall be construed to accelerate the
vesting of any Performance Share Award). The Employee’s unvested Equity Awards
granted pursuant to Sections 5(a) and 5(b) of this Agreement shall accelerate
and vest immediately upon the Termination Date. Notwithstanding the foregoing,
in accordance with the terms of the Incentive Plan, the Employee will have
ninety (90) days from the Termination Date to exercise any vested but
unexercised Stock Option Awards as of such date.
          (b) Except as expressly provided herein, upon the termination of the
Employee’s employment for any reason, the rights of the Employee with respect to
any shares of restricted stock or options to purchase shares of CA, Inc. common
stock held by the Employee as of the Termination Date, shall be subject to the
applicable rules of the plan or agreement under which such restricted stock or
options were granted as they exist from time to time. In addition, upon the
termination of the Employee’s employment for any reason, the Company shall pay
to the Employee his Base Salary through the Termination Date. Any vested
benefits and other amounts that the Employee is otherwise entitled to receive
under any employee benefit plan, policy, practice or program of the Company or
any of its affiliates shall be payable in accordance with such employee benefit
plan, policy, practice or program as the case may be, provided that the Employee
shall not be entitled to receive any other payments or benefits in the nature of
severance or termination pay.
          (c) In the event that the Employee resigns other than for Good Reason,
is terminated for Cause, dies or becomes disabled (within the meaning of the
Company’s long-term disability program then in effect) during the Employment
Period, no benefits shall be payable to the Employee under Section 6(a) of this
Agreement, but the terms and conditions of Section 6(b) shall remain in effect.
          (d) If the Employee is a participant in the Company’s Change in
Control Severance Policy (the “CIC Severance Policy”) and a “Change in Control”
occurs (as defined therein), any payments and benefits provided in the CIC
Severance Policy that the Employee is entitled to will reduce (but not below
zero) the corresponding payment or benefit provided under this Agreement. It is
the intent of this provision to pay or to provide to the Employee the greater of
the two payments or benefits but not to duplicate them.
     7. Benefits and Perquisites. During the term of the Employee’s employment,
the Employee shall be eligible to participate in all retirement, welfare and
benefit plans and perquisites generally made available to other senior employees
of the Company. For the term of this Agreement, the Company shall provide the
Employee with a Company car and driver for the Employee’ commute from home to
work in order to help maintain the confidentiality of business matters and to
increase productivity when traveling.

3



--------------------------------------------------------------------------------



 



     8. No Duration of Employment. Notwithstanding anything else contained in
this Agreement to the contrary, the Company and the Employee each acknowledge
and agree that the Employee’s employment with the Company may be terminated by
either the Company upon 60 days’ written notice to the Employee (subject to the
provisions of Section 6 of this Agreement) or by the Employee upon 60 days’
written notice to the Company (subject to the provisions of Section 6 of this
Agreement), at any time and for any reason, with or without cause; provided that
this Agreement may be terminated for Cause immediately upon written notice from
the Company to the Employee; and provided further that the Company may determine
to waive all or part of the Employee’s 60 days’ notice period at its discretion.
In addition, this Agreement shall automatically terminate upon the Employee’s
death or disability (determined in accordance with the Company’s practices and
policies). Upon termination of the Employee’s employment for any reason
whatsoever, the Company shall have no further obligations to the Employee other
than those set forth in Section 6 of this Agreement. The effective date of the
Employee’s termination of employment shall be referred to herein as the
“Termination Date.”
     9. General.
          (a) Any notice required or permitted to be given under this Agreement
shall be made either:
               (i) by personal delivery to the Employee or, in the case of the
Company, to the Company’s principal office (the “Principal Office”) located at
One CA Plaza, Islandia, New York 11749, Attention: Executive Vice President —
Global Human Resources, or
               (ii) in writing and sent by registered mail, postage prepaid, to
the Employee’s residence, or, in the case of the Company, to the Company’s
Principal Office.
          (b) This Agreement shall be binding upon the Employee and his heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its successors and assigns and any subsidiary or parent of the Company.
          (c) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles. Any action relating to this Agreement shall be brought exclusively
in the state or federal courts of the State of New York, County of Suffolk.
          (d) This Agreement, the Employment and Confidentiality Agreement to be
executed by the Employee on or about the Effective Date and the other documents
referred to herein represent the entire agreement between the Employee and the
Company related to the Employee’s employment and supersede any and all previous
oral or written communications, representations or agreements related thereto.
This Agreement may only be modified in writing jointly executed by the Employee
and a duly authorized representative of the Company. This Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument. However, this
Agreement will not be effective until the date it has been executed by both
parties.
          (e) The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not in any way be impaired and shall remain enforceable
to the fullest extent permitted by law. In addition, waiver by any party hereto
of any breach or default by the

4



--------------------------------------------------------------------------------



 



other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
          (f) The parties agree that this Agreement is intended to comply with
the requirements of Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”) or an exemption from Section 409A. In the event that
after execution of this Agreement either party makes a determination
inconsistent with the preceding sentence, it shall promptly notify the other
party of the basis for its determination. The parties agree to renegotiate in
good faith the terms of this Agreement at no additional cost to the Company, if
the Employee determines that this Agreement as structured would have adverse tax
consequences to him under applicable law. To extent that the Employee would
otherwise be entitled to any payment under this Agreement or any plan or
arrangement of the Company or its affiliates, that constitutes “deferred
compensation” subject to Section 409A and that if paid during the six months
beginning on the Termination Date would be subject to the Section 409A
additional tax because the Employee is a “specified employee” (within the
meaning of Section 409A and as determined by the Company), the payment will be
paid to the Employee on the earlier of the six-month anniversary of the
Termination Date, a change in ownership or effective control of the Company
(within the meaning of Section 409A) or the Employee’s death. Similarly, to the
extent that the Employee would otherwise be entitled to any benefit (other than
a payment) during the six months beginning on the Termination Date that would be
subject to the Section 409A additional tax, the benefit will be delayed and will
begin being provided on the earlier of the six-month anniversary of the
Termination Date, a change in ownership or effective control of the Company
(within the meaning of Section 409A) or the Employee’s death. In addition, any
payment or benefit due upon a termination of employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to the Employee only upon a “separation from service” as defined in
Treas. Reg. 1.409A-1(h). To the extent applicable, each severance payment made
under this Agreement shall be deemed to be separate payments, amounts payable
under Section 6 of this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treas. Reg. 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treas. Reg. 1.409A-1 through 1.409A-6.
          Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or
(C) shall be paid or provided to the Employee only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the Employee’s second taxable year following the Employee’s taxable year in
which the “separation from service” occurs; and provided further that such
expenses shall be reimbursed no later than the last day of the Employee’s third
taxable year following the taxable year in which the Employee’s “separation from
service” occurs. Except as otherwise expressly provided herein, to the extent
any expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Employee incurred such expenses, and in no event
shall any right to reimbursement or

5



--------------------------------------------------------------------------------



 



the provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
CAUTION TO EXECUTIVE: This Agreement affects important rights. DO NOT sign it
unless you have read it carefully and are satisfied that you understand it
completely.

                                  CA, INC.    
 
                    /s/ David Dobson       By:   /s/ Andrew Goodman            
 
Name:
  David Dobson           Name:   Andrew Goodman
 
              Title:   Executive Vice President,
 
                  Global Human Resources
Date:
  June 23, 2010           Date:   June 23, 2010

6



--------------------------------------------------------------------------------



 



Appendix A
          For purposes of this Agreement, “Cause” means any of the following:
          (1) The Employee’s continued failure, either due to willful action or
as a result of gross neglect, to substantially perform his duties and
responsibilities to the Company and its affiliates (the “Group”) under this
Agreement (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to the Employee,
which notice specifies in reasonable detail the manner in which the Company
believes the Employee has not substantially performed his duties and
responsibilities.
          (2) The Employee’s engagement in conduct which is demonstrably and
materially injurious to the Group, or that materially harms the reputation or
financial position of the Group, unless the conduct in question was undertaken
in good faith on an informed basis with due care and with a rational business
purpose and based upon the honest belief that such conduct was in the best
interest of the Group.
          (3) The Employee’s indictment or conviction of, or plea of guilty or
nolo contendere to, a felony or any other crime involving dishonesty, fraud or
moral turpitude.
          (4) The Employee’s being found liable in any SEC or other civil or
criminal securities law action or entering any cease and desist order with
respect to such action (regardless of whether or not he admits or denies
liability).
          (5) The Employee’s breach of his fiduciary duties to the Group which
may reasonably be expected to have a material adverse effect on the Group.
However, to the extent the breach is curable, the Company must give the Employee
notice and a reasonable opportunity to cure.
          (6) The Employee’s (i) obstructing or impeding, (ii) endeavoring to
influence, obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with his own attorney in
connection with an Investigation shall not constitute “Cause”.
          (7) The Employee’s purposely withholding, removing, concealing,
destroying, altering or by any other means falsifying any material which is
requested in connection with an Investigation.
          (8) The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or his loss of any governmental or self-regulatory license that is
reasonably necessary for him to perform his responsibilities to the Group under
this Agreement, if (a) the disqualification, bar or loss continues for more than
30 days and (b) during that period the Group uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during the Employee’s employment, he
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if his employment is not permissible, he will be placed
on leave (which will be paid to the extent legally permissible).

7



--------------------------------------------------------------------------------



 



          (9) The Employee’s unauthorized use or disclosure of confidential or
proprietary information, or related materials, or the violation of any of the
terms of the Employment and Confidentiality Agreement executed by the Employee
or any Company standard confidentiality policies and procedures, which may
reasonably be expected to have a material adverse effect on the Group and that,
if capable of being cured, has not been cured within thirty (30) days after
written notice is delivered to the Employee by the Company, which notice
specifies in reasonable detail the alleged unauthorized use or disclosure or
violation.
          (10) The Employee’s violation of the Group’s (i) Workplace Violence
Policy or (ii) policies on discrimination, unlawful harassment or substance
abuse.
          For this definition, no act or omission by the Employee will be
“willful” unless it is made by the Employee in bad faith or without a reasonable
belief that his act or omission was in the best interests of the Group.

8



--------------------------------------------------------------------------------



 



          For purposes of this Agreement, “Good Reason” shall mean any of the
following:
          (1) Any material and adverse change in the Employee’s level or
Executive Vice President title;
          (2) Any material and adverse reduction in the Employee’s authorities
or responsibilities other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured promptly on the
Employee’s giving the Company notice (and for purposes of clarification, a
change in the number of direct reports will not constitute a material and
adverse reduction in the Employee’s authorities or responsibilities);
          (3) Any material reduction by the Company in the Employee’s Base
Salary or target level of Annual Bonus as set forth in Sections 3(a) and (b),
respectively, other than any such reduction that is (i) part of a broad-based
salary reduction program for executive officers of the Company that does not
exceed 10% or (ii) agreed to by the Employee in writing; or
          (4) The Company’s material breach of this Agreement;
          provided that (A) no alleged action, reduction or breach set forth in
(1) through (4) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from the
Employee of a written notice, setting forth such course of conduct deemed by the
Employee to constitute “Good Reason”; (B) such written notice must be delivered
to the Company within ninety (90) days after the Employee obtains knowledge of
such breach constituting “Good Reason”; and (C) the Employee must terminate
employment within two years after the Employee obtains knowledge of such breach
constituting “Good Reason”. The Company’s placing the Employee on paid leave for
up to ninety (90) consecutive days while it is determining whether there is a
basis to terminate the Employee’s employment for Cause will not constitute “Good
Reason”.

9